Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are currently pending.
In view of the Appeal Brief filed on 5/10/21, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Matthew Troutman/               Supervisory Patent Examiner, Art Unit 3679                                                                                                                                                                                         

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-10, 18-20, and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosolapov (SU899878; as cited by Applicant).
CLAIM 1:  Kosolapov discloses an apparatus for inserting a cable into a borehole in a surface of a mine passage in connection with an actuator capable of being advanced and retracted as shown in part by Fig. 1 below:

    PNG
    media_image1.png
    797
    486
    media_image1.png
    Greyscale

The apparatus comprises a pusher comprising a pair of jaws (5) adapted to grip the cable (15) during an advance of the actuator (shaft 2 with handle 3), and adapted to automatically release from engagement with the cable during a retraction of the actuator (see description of movements).
CLAIM 2:  At least one jaw of the pair of jaws is biased along an axis extending at an acute angle relative to a longitudinal axis of a passage in the pusher for receiving a portion of the cable (see Fig. 1, biased along the intersection of jaw and piston 4).
CLAIM 3:
CLAIM 4:  A spring (6) is provided for biasing at least one jaw of the pair of jaws toward the cable.
CLAIM 5:  Each jaw of the pair of jaws includes a face for engaging the cable, the face being generally parallel with a longitudinal axis of the passage (see Fig. 1).
CLAIM 6:  The pusher is pivotally mounted to the actuator (only lower piston is fixed).
CLAIM 7:  The pusher includes a passage at least partially bounded by the jaws for receiving a portion of the cable (see Fig. 1 showing cable 15 passing through).
CLAIM 8:  The passage includes a lateral opening for receiving the portion of the cable (see Fig. 1).
CLAIM 9:  A retainer (lock bolts 17) is for retaining the portion of the cable within the passage.
CLAIM 10:  A support (springs 14) retains the pair of jaws in an open condition for loading the cable.
CLAIMS 18-20:  The methods of these claims are inherent to the above structures.
CLAIM 22:  Kosolapov discloses an apparatus for inserting a cable into a borehole in a surface of a mine passage. The apparatus comprises an actuator (shaft 2 with handle 3) capable of being advanced toward and retracted away from the surface and means (5) for gripping the cable during an advance of the actuator and automatically releasing from engagement with the cable during a retraction of the actuator.
CLAIM 23:  The means for gripping comprises a pusher comprising a pair of jaws (5) adapted to grip the cable.
CLAIM 24:  The pusher is pivotally mounted to the actuator (only lower piston is fixed).
Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woolnough et al. (US 6030151).
Woolnough discloses an apparatus for inserting a cable into a borehole in a surface of a mine passage.  The apparatus comprises a drill mast (8) having a carriage (10) capable of being advanced and retracted along the drill mast.  The drill mast including a drill head selectively movable into and out of alignment an axis of the borehole (see Figs. 6a-d).  A pusher (Fig. 3) is connected to the carriage for pushing the cable into the borehole along the borehole axis when the drill head is moved out of alignment therewith (Figs. 6a-d).
Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preston et al. (US 5460073).
CLAIM 11:  Preston discloses an apparatus for pushing a cable into a borehole in a surface of a mine passage.  The apparatus comprises an actuator (gear 53) capable of being advanced and retracted relative to the surface (forward and backward via drive motor 50).  A pusher (38) is pivotally mounted to the actuator (see Fig. 3, showing pivot around shaft 34), the pusher adapted to grip the cable during an advance of the actuator and release from engagement with the cable during a retraction of the actuator (via the idle wheel which is engaged during advance of the system, but disengages when the apparatus is pulled back).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preston in view of Kosolapov.
CLAIM 12:   Preston discloses the elements of claim 11 as discussed above.
Preston does not disclose wherein the pusher comprises a pair of jaws for engaging the cable, the pair of jaws adapted to move toward a first position for gripping the cable during the advance of the 
Kosolopv discloses a push as described above (claim 1).
It would be obvious to one of ordinary skill in the art to modify the system of Preston to include the jaws of Kosloapov as described in the claim as a combination of known prior art elements in which the jaws would perform the same gripping function in the combination that they do in the prior art and would be actuated by the gear of Preston in a predictable manner and the jaws would predictable increase the grip compared to the drive/idle wheel combination of Preston to maintain a more secure grip on the hose by increasing the bias against the hose.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preston in view of Woolnough.
Preston discloses the elements of claim 11 as discussed above.
Preston fails to disclose the actuator comprises a carriage connected to a drill mast (claim 13) or  wherein the drill mast includes a drill head adapted for moving out of alignment with an axis of the borehole and moving the actuator into alignment with the axis of the borehole (claim 14).
Woolnough discloses an apparatus for inserting a cable into a borehole in a surface of a mine passage.  The apparatus comprises a drill mast (8) having a carriage (10) capable of being advanced and retracted along the drill mast.  The drill mast including a drill head selectively movable into and out of alignment an axis of the borehole (see Figs. 6a-d).  A pusher (Fig. 3) is connected to the carriage for pushing the cable into the borehole along the borehole axis when the drill head is moved out of alignment therewith (Figs. 6a-d).
It would be obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Preston to be mounted on the drill mast of Woolnough as described in the claims as a combination of known prior art elements in which one of ordinary skill in the art would expect a .
Claim 16, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolnough in view of Kosolapov.
Woolnough discloses the elements of claim 15 as discussed above.
Woolnough fails to disclose wherein the pusher comprises a pair of jaws for engaging the cable, the jaws being biased toward a first position for engaging the cable during an advance of the carriage, and automatically movable to a second position for releasing from engagement with the cable during a retraction of the carriage (claim 16); or wherein the pusher is pivotally mounted to the carriage (claim 17).
Kosolapov discloses a pusher comprising a pair of jaws (5) for engaging the cable (15).  The jaws being biased toward a first position for engaging the cable during an advance of the carriage (via springs 6) and automatically movable to a second position for releasing from engagement with the cable (see description of movement).  The pusher is pivotally mounted to the carriage (rotates in housing 1).
It would have been obvious to one ordinary skill in the art at the time of filing to modify the system of Woolnough to be attached to a pusher of Kosolapov as described in the claims as a combination of known prior art elements as Woolnough teaches to connect a cable (tendon 52) into a formation by using the mast and the apparatus to insert the cable of Kosolapov would function in the borehole in the same, predictable manner as it does in the prior art reference.
CLAIM 21:  This method is inherent to the above structure.
Response to Arguments
Applicant’s arguments with respect to claim(s) 12/17/20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679